Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


(note: controller is defined in par. 44, 88 that processor device can be a controller)



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-11, 13, 15-27, 29, 31-32 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-26 of copending Application No. 17138955 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 

Regarding claim 1, 17, the copending Application No. 17138955 teaches a first controller for providing dynamic allocation of radio resources in a wireless communication system, the wireless communication system comprising a radio access network (RAN), the RAN comprising a plurality of network nodes, the plurality of network nodes comprising at least a type one network scheduler and a type two network scheduler, the first controller is configured to: receive, from each of the type one network scheduler and the type two network scheduler, a plurality of traffic arrival information for a first time interval, wherein the plurality of traffic arrival information includes one or more traffic buffer demand, one or more traffic arrival information for the first time interval and one or more average deficit value for the first time interval (claim 1, 12); estimate, from the type one network scheduler and the type two network scheduler, a next average deficit for a second time interval based on the one or more average deficit value for the first time interval (claim 1, 12); compute, for each of the type one network scheduler and the type two network scheduler, a forecast allocation based on the one or more traffic buffer demand, the one or more average deficit value for the first time interval and the estimated next average deficit for the second time interval (claim 1, 12); and allocate, to each of the type one network scheduler and the type two network scheduler, at least one physical resource block (PRB) based on the computed forecast allocation (claim 1, 12).

Regarding claim 2, 18, the copending Application No. 17138955 teaches the first controller as claimed in claim 17 further configured to: receive, from a second controller, a dynamic spectrum sharing (DSS) policy configuration message for bandwidth allocation proportion to the type one network scheduler and the type two network scheduler (claim 1, 4, 12); and allocate, to each of the type one network scheduler and the type two network scheduler, the at least one PRB based on the DSS policy configuration message (claim 1, 4, 12).

Regarding claim 3, 19, the copending Application No. 17138955 teaches the first controller as claimed in claim 17 further configured to: receive, from the second controller, the dynamic spectrum sharing (DSS) policy configuration message for bandwidth allocation proportion to the type one network scheduler and the type two network scheduler (claim 1, 4, 12); allocate, to each of the type one network scheduler and the type two network scheduler, the at least one PRB based on the DSS policy configuration message (claim 1, 4, 12); and dynamically update the DSS policy configuration message based on the computed bandwidth demand at a predetermined time duration (claim 1, 4, 12).

Regarding claim 4, 20, the copending Application No. 17138955 teaches the first controller as claimed in claim 17, wherein at least one of: the one or more traffic buffer demand is a one or more physical resource block (PRB) buffer demand, the first controller is a near real-time radio access network intelligent controller, the second controller is a non-real-time radio access network intelligent controller, the first time interval is a first transmission time interval intervals (TTIs) for the one or more traffic arrival information, the second time interval is a second transmission time intervals (TTIs) for the one or more traffic arrival information, the type one network scheduler is a 4G scheduler, the type two network scheduler is a 5G scheduler, the plurality of traffic arrival information is a plurality of PRB parameters in units of physical resource block (PRB) per transmission time intervals (TTIs) (claim 1, 6, 12).

Regarding claim 5, 21, the copending Application No. 17138955 teaches the first controller as claimed in claim 17, wherein the second time interval is an immediate next time interval of the first-time interval (claim 1, 7, 12).

Regarding claim 6, 22, the copending Application No. 17138955 teaches the first controller as claimed in claim 17, wherein the one or more average deficit value for the first time interval, from each of the type one network scheduler and the type two network scheduler, is determined by determined by at least one of: subtracting at least one used PRBs from at least one allocated physical resource block (PRB) over a predetermined time duration, subtracting at least one needed PRBs from the at least one allocated physical resource block (PRB) over a predetermined time duration (claim 1, 12).

Regarding claim 7, 23, the copending Application No. 17138955 teaches the first controller as claimed in claim 17 further configured to: receive, from the second controller, the dynamic spectrum sharing (DSS) policy configuration message for bandwidth allocation proportion to the type one network scheduler and the type two network scheduler (claim 1, 4, 12); and allocate, to each of the type one network scheduler and the type two network scheduler, the at least one PRB based on the DSS policy configuration message, wherein the one or more average deficit value for the first time interval, from each of the type one network scheduler and the type two network scheduler (claim 1, 4, 12), is determined by determined by at least one of: subtracting at least one used PRBs from at least one allocated physical resource block (PRB) over a predetermined time duration, subtracting at least one needed PRBs from the at least one allocated physical resource block (PRB) over a predetermined time duration (claim 1, 4, 12).

Regarding claim 8, 24, the copending Application No. 17138955 teaches the first controller as claimed in claim 17, wherein the wireless communication system is an open-radio access network (0-RAN) architecture system, wherein the 0- RAN architecture system includes the non-real-time RAN intelligent controller (claim 1, 8, 12), the near real-time RAN intelligent controller and a plurality of components (claim 1, 8, 12), wherein the plurality of components is at least one of: disaggregated, reprogrammable and vendor independent, wherein the near real-time RAN intelligent controller comprises vendor independent APIs (Application programming interfaces), wherein the near real-time RAN intelligent controller is the first controller (claim 1, 8, 12).

Regarding claim 9, 25, the copending Application No. 17138955 teaches the first controller as claimed in claim 17, wherein the at least one physical resource block during the second time interval, assigned to each of the type one network scheduler and the type two network scheduler, are orthogonal to each other (claim 1, 9, 12).

Regarding claim 10, 26, the copending Application No. 17138955 teaches the first controller as claimed in claim 17, wherein the one or more traffic arrival information for the second time interval is a next traffic arrival information, the first time interval is the first transmission time intervals (TTIs) for the one or more traffic arrival information, the second time interval is the next TTIs for the one or more traffic arrival information, wherein the next traffic arrival information for the next TTIs is estimated by at least one of: a geometric smoothing, a linear regression and a prediction analysis, of the received one or more traffic arrival information in unit of PRB per TTIs, (claim 1, 10, 12).

Regarding claim 11, 27, the copending Application No. 17138955 teaches the first controller as claimed in claim 17, wherein the one or more average deficit value, each for the first time interval and the second time interval, is at least one of: positive value, zero value and negative value (claim 1, 12).

Regarding claim 13, 29, the copending Application No. 17138955 teaches the first controller as claimed in claim 17, wherein the first time interval is the first one or more transmission time intervals (TTIs) for the one or more traffic arrival information (claim 1, 12), the second time interval is the next TTIs for the one or more traffic arrival information (claim 1, 12), wherein the next average deficit for the next TTIs is estimated by at least one of: the geometric smoothing, the linear regression and the prediction analysis, of the received one or more average deficit value, each from the type one network scheduler and the type two network scheduler (claim 1, 10, 12).


Regarding claim 15, 31, the copending Application No. 17138955 teaches the first controller as claimed in claim 17, wherein the allocation of the at least one PRB to each of the type one network scheduler and the type two network scheduler is proportional to the computed forecast allocation (claim 1, 12).

Regarding claim 16, 32, the copending Application No. 17138955 teaches the first controller as claimed in claim 17, wherein the wireless communication system includes at least one of: the O-RAN architecture system, a fifth generation communication system, an LTE (Long Term Evolution) communication system, a UMTS (Universal Mobile Telecommunications Service) communication system and a GERAN/GSM (GSM EDGE Radio Access Network/ Global System for Mobile Communications) communication system (claim 1, 12, 13).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-11, 13, 15-27, 29, 31-32 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-26 of copending Application No. 17138958 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 

Regarding claim 1, 17, the copending Application No. 17138958 teaches a first controller for providing dynamic allocation of radio resources in a wireless communication system, the wireless communication system comprising a radio access network (RAN), the RAN comprising a plurality of network nodes, the plurality of network nodes comprising at least a type one network scheduler and a type two network scheduler, the first controller is configured to: receive, from each of the type one network scheduler and the type two network scheduler, a plurality of traffic arrival information for a first time interval, wherein the plurality of traffic arrival information includes one or more traffic buffer demand, one or more traffic arrival information for the first time interval and one or more average deficit value for the first time interval (claim 1, 5); estimate, from the type one network scheduler and the type two network scheduler, a next average deficit for a second time interval based on the one or more average deficit value for the first time interval (claim 1, 5); compute, for each of the type one network scheduler and the type two network scheduler, a forecast allocation based on the one or more traffic buffer demand, the one or more average deficit value for the first time interval and the estimated next average deficit for the second time interval (claim 1, 5); and allocate, to each of the type one network scheduler and the type two network scheduler, at least one physical resource block (PRB) based on the computed forecast allocation (claim 1, 5).

Regarding claim 2, 18, the copending Application No. 17138958 teaches the first controller as claimed in claim 17 further configured to: receive, from a second controller, a dynamic spectrum sharing (DSS) policy configuration message for bandwidth allocation proportion to the type one network scheduler and the type two network scheduler (claim 1, 5); and allocate, to each of the type one network scheduler and the type two network scheduler, the at least one PRB based on the DSS policy configuration message (claim 1, 5).

Regarding claim 3, 19, the copending Application No. 17138958 teaches the first controller as claimed in claim 17 further configured to: receive, from the second controller, the dynamic spectrum sharing (DSS) policy configuration message for bandwidth allocation proportion to the type one network scheduler and the type two network scheduler (claim 1, 5); allocate, to each of the type one network scheduler and the type two network scheduler, the at least one PRB based on the DSS policy configuration message (claim 1, 5); and dynamically update the DSS policy configuration message based on the computed bandwidth demand at a predetermined time duration (claim 1, 5).

Regarding claim 4, 20, the copending Application No. 17138958 teaches the first controller as claimed in claim 17, wherein at least one of: the one or more traffic buffer demand is a one or more physical resource block (PRB) buffer demand, the first controller is a near real-time radio access network intelligent controller, the second controller is a non-real-time radio access network intelligent controller, the first time interval is a first transmission time interval intervals (TTIs) for the one or more traffic arrival information, the second time interval is a second transmission time intervals (TTIs) for the one or more traffic arrival information, the type one network scheduler is a 4G scheduler, the type two network scheduler is a 5G scheduler, the plurality of traffic arrival information is a plurality of PRB parameters in units of physical resource block (PRB) per transmission time intervals (TTIs) (claim 1, 3, 5).

Regarding claim 5, 21, the copending Application No. 17138958 teaches the first controller as claimed in claim 17, wherein the second time interval is an immediate next time interval of the first-time interval (claim 1, 5).

Regarding claim 6, 22, the copending Application No. 17138958 teaches the first controller as claimed in claim 17, wherein the one or more average deficit value for the first time interval, from each of the type one network scheduler and the type two network scheduler, is determined by determined by at least one of: subtracting at least one used PRBs from at least one allocated physical resource block (PRB) over a predetermined time duration, subtracting atleast one needed PRBs from the atleast one allocated physical resource block (PRB) over a predetermined time duration (claim 1, 5, 7).

Regarding claim 7, 23, the copending Application No. 17138958 teaches the first controller as claimed in claim 17 further configured to: receive, from the second controller, the dynamic spectrum sharing (DSS) policy configuration message for bandwidth allocation proportion to the type one network scheduler and the type two network scheduler (claim 1, 5); and allocate, to each of the type one network scheduler and the type two network scheduler, the at least one PRB based on the DSS policy configuration message, wherein the one or more average deficit value for the first time interval, from each of the type one network scheduler and the type two network scheduler (claim 1, 5), is determined by determined by at least one of: subtracting at least one used PRBs from at least one allocated physical resource block (PRB) over a predetermined time duration, subtracting at least one needed PRBs from the at least one allocated physical resource block (PRB) over a predetermined time duration (claim 1, 5, 7).

Regarding claim 8, 24, the copending Application No. 17138958 teaches the first controller as claimed in claim 17, wherein the wireless communication system is an open-radio access network (0-RAN) architecture system, wherein the 0- RAN architecture system includes the non-real-time RAN intelligent controller (claim 1, 5, 11), the near real-time RAN intelligent controller and a plurality of components (claim 1, 5, 11), wherein the plurality of components is at least one of: disaggregated, reprogrammable and vendor independent, wherein the near real-time RAN intelligent controller comprises vendor independent APIs (Application programming interfaces), wherein the near real-time RAN intelligent controller is the first controller (claim 1, 5, 11).

Regarding claim 9, 25, the copending Application No. 17138958 teaches the first controller as claimed in claim 17, wherein the at least one physical resource block during the second time interval, assigned to each of the type one network scheduler and the type two network scheduler, are orthogonal to each other (claim 1, 5, 12).

Regarding claim 10, 26, the copending Application No. 17138958 teaches the first controller as claimed in claim 17, wherein the one or more traffic arrival information for the second time interval is a next traffic arrival information, the first time interval is the first transmission time intervals (TTIs) for the one or more traffic arrival information, the second time interval is the next TTIs for the one or more traffic arrival information, wherein the next traffic arrival information for the next TTIs is estimated by at least one of: a geometric smoothing, a linear regression and a prediction analysis, of the received one or more traffic arrival information in unit of PRB per TTIs, (claim 1, 5).

Regarding claim 11, 27, the copending Application No. 17138958 teaches the first controller as claimed in claim 17, wherein the one or more average deficit value, each for the first time interval and the second time interval, is at least one of: positive value, zero value and negative value (claim 1, 5).

Regarding claim 13, 29, the copending Application No. 17138958 teaches the first controller as claimed in claim 17, wherein the first time interval is the first one or more transmission time intervals (TTIs) for the one or more traffic arrival information (claim 1, 5), the second time interval is the next TTIs for the one or more traffic arrival information (claim 1, 5), wherein the next average deficit for the next TTIs is estimated by at least one of: the geometric smoothing, the linear regression and the prediction analysis, of the received one or more average deficit value, each from the type one network scheduler and the type two network scheduler (claim 1, 5).


Regarding claim 15, 31, the copending Application No. 17138958 teaches the first controller as claimed in claim 17, wherein the allocation of the at least one PRB to each of the type one network scheduler and the type two network scheduler is proportional to the computed forecast allocation (claim 1, 5).

Regarding claim 16, 32, the copending Application No. 17138958 teaches the first controller as claimed in claim 17, wherein the wireless communication system includes at least one of: the O-RAN architecture system, a fifth generation communication system, an LTE (Long Term Evolution) communication system, a UMTS (Universal Mobile Telecommunications Service) communication system and a GERAN/GSM (GSM EDGE Radio Access Network/ Global System for Mobile Communications) communication system (claim 1, 5, 13).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 9-11, 13, 15-23, 25-27, 29, 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over MUKHOPADHYAY et al. (“Low Complexity Fair Scheduling in LTE Uplink Involving Different Traffic Classes”) in view of ATAWIA et al. (US 20220256551 supported by provisional app. 62881030 filed on 07/31/2019).

Regarding claims 1, 17, MUKHOPADHYAY teaches a method for providing dynamic allocation of radio resources in a wireless communication system, the wireless communication system comprising a radio access network (RAN), the RAN comprising a plurality of network nodes, the plurality of network nodes comprising at least a type one network scheduler and a type two network scheduler, the method comprising: 
wherein the plurality of traffic arrival information includes one or more traffic buffer demand (section 2, “”buffer occupancy also becomes a deciding factor”… “TTI(2) column value for UE1 is calculated by subtracting the number of bytes transmitted during TTI(1)(400) form the buffer content at the beginning of TTI(1) (400) followed by an addition of the number of newly arriving bytes (50)”; section 3.1, where it mentions “, a buffer aware scheduling mechanism must be introduced to enhance scheduling efficiency”, “buffer demand”), one or more traffic arrival information for the first time interval (section 4, parameter relating to each of the traffic types) and one or more average deficit value for the first time interval (section 3.2.1, “in order to ensure the these users get higher priority in the subsequent TTIs, the number of bytes that are dropped at the end of the current TTI will be added to the obtained Ki for the ensuing TTI. For long term fairness enforcement, this packet drop history can be recorded for a window of the past n TTIs and the sum can be used in the (n+1)th TTI”, which is indicating the average of the packet drop or deficit value); 
estimating a next average deficit for a second time interval based on the one or more average deficit value for the first time interval (section 3.2.1, “in order to ensure the these users get higher priority in the subsequent TTIs, the number of bytes that are dropped at the end of the current TTI will be added to the obtained Ki for the ensuing TTI. For long term fairness enforcement, this packet drop history can be recorded for a window of the past n TTIs and the sum can be sued in the (n+1)th TTI”, which is indicating the average of the packet drop or deficit value and that the packet drop of the subsequent TTI (t+1) is a function of adding the previous TTI (t) packet drop); 
computing a forecast allocation based on the one or more traffic buffer demand, the one or more average deficit value for the first time interval and the estimated next average deficit for the second time interval (section 3.2.1, UEi being allocated RCj based on the number of bytes that will be dropped from the current (second time interval or subsequent TTI or t+1) and the previous (first time interval or current TTI or t) and packet storing in buffer or buffer demand as indicated by section 3.2.1 in order to ensure the these users get higher priority in the subsequent TTIs, the number of bytes that are dropped at the end of the current TTI will be added to the obtained Ki for the ensuing TTI. For long term fairness enforcement, this packet drop history can be recorded for a window of the past n TTIs and the sum can be sued in the (n+1)th TTI”); and 
allocating at least one physical resource block (PRB) based on the computed forecast allocation (section 1, PRBs allocation; section 4.2, where it discloses mixed traffic class resource allocation based on starvation, data buffer occupancy, current buffer occupancy, buffer threshold and the buffer capacity).
However, MUKHOPADHYAY does not teach receiving, by a first controller from each of the type one network scheduler and the type two network scheduler, a plurality of traffic arrival information for a first time interval, wherein the plurality of traffic arrival information; estimating, computing, from the type one network scheduler and the type two network scheduler; allocating, to the type one network scheduler and the type two network scheduler;
But, ATAWIA et al. (US 20220256551) in a similar or same field of endeavor teaches receiving, by a first controller from each of the type one network scheduler and the type two network scheduler, a plurality of traffic arrival information for a first time interval, wherein the plurality of traffic arrival information (par. 100, each RAT scheduler 57 of each network node 16 sends, to controller 24, information such as about one or more of the RAT scheduler 57's wireless device 22 requests in the scheduling queue, priorities of the requests (which change over time based on the obtained scheduling opportunities), the channel conditions and the required channel types and their symbol indices to serve the requests; par. 102); estimating, computing, from the type one network scheduler and the type two network scheduler (par. 83, 118); allocating, to the type one network scheduler and the type two network scheduler (par. 83, 118);

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by ATAWIA in the system of MUKHOPADHYAY to schedule with multiple RATs.
The motivation would have been to provide carrier aggregation and improve the bandwidth throughput. 

Regarding claim 2, 18, MUKHOPADHYAY does not teach the method as claimed in claim 1, further comprising: receiving, by the first controller from a second controller, a dynamic spectrum sharing (DSS) policy configuration message for bandwidth allocation proportion to the type one network scheduler and the type two network scheduler; and 
allocating, to each of the type one network scheduler and the type two network scheduler, the at least one PRB based on the DSS policy configuration message.
But, ATAWIA et al. (US 20220256551) in a similar or same field of endeavor teaches receiving, by the first controller from a second controller (par. 150, configuration information, of both schedulers 57 can be transferred to and stored in a remote server residing in the cloud network which can then interact with the controller 24), a dynamic spectrum sharing (DSS) policy configuration message for bandwidth allocation proportion to the type one network scheduler and the type two network scheduler (par. 77, 94, 95, 98, 150, configuration information including the maximum allowed spectrum for allocating the shared spectrum); and 
allocating, to each of the type one network scheduler and the type two network scheduler, the at least one PRB based on the DSS policy configuration message (par. 87, 94, 95, 98, 150, allocated based on the maximum allowed spectrum for each scheduler in each RAT).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by ATAWIA in the system of MUKHOPADHYAY to schedule with multiple RATs.
The motivation would have been to provide carrier aggregation and improve the bandwidth throughput. 


Regarding claim 3, 19, MUKHOPADHYAY does not teach the method as claimed in claim 1, further comprising: receiving, by the first controller from the second controller, the policy configuration message for bandwidth allocation proportion to the type one network scheduler and the type two network scheduler; allocating, to each of the type one network scheduler and the type two network scheduler, the at least one PRB based on the DSS policy configuration message; and dynamically updating the DSS policy configuration message based on the computed bandwidth demand at a predetermined time duration.
But, ATAWIA et al. (US 20220256551) in a similar or same field of endeavor teaches receiving, by the first controller from the second controller (par. 150, configuration information, of both schedulers 57 can be transferred to and stored in a remote server residing in the cloud network which can then interact with the controller 24), the policy configuration message for bandwidth allocation proportion to the type one network scheduler and the type two network scheduler (par. 77, 94, 95, 98, 150, configuration information including the maximum allowed spectrum for allocating the shared spectrum); 
allocating, to each of the type one network scheduler and the type two network scheduler, the at least one PRB based on the DSS policy configuration message (par. 77, 94, 95, 98, 150, configuration information including the maximum allowed spectrum for allocating the shared spectrum; par. 102, spectrum (prb)); and dynamically updating the DSS policy configuration message based on the computed bandwidth demand at a predetermined time duration (par. 142, 143, table 4).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by ATAWIA in the system of MUKHOPADHYAY to schedule with multiple RATs.
The motivation would have been to provide carrier aggregation and improve the bandwidth throughput. 


Regarding claim 4, 20, MUKHOPADHYAY or ATAWIA teaches the method as claimed in claim 1, wherein at least one of: the one or more traffic buffer demand is a one or more physical resource block (PRB) buffer demand  (MUKHOPADHYAY section 3.1, where it mentions “, a buffer aware scheduling mechanism must be introduced to enhance scheduling efficiency”, “buffer demand”), the first controller is a near real-time radio access network intelligent controller, the second controller is a non-real-time radio access network intelligent controller, the first time interval is at least a first one or more transmission time intervals (TTIs) for the one or more traffic arrival information (MUKHOPADHYAY section 3.2.1, (t) TTI), the second time interval is at least a second one or more transmission time intervals (TTIs) (MUKHOPADHYAY section 3.2.1, (t+1) TTI), the type one network scheduler is a 4G scheduler (ATAWIA par. 59, fig. 8, LTE network), the type two network scheduler is a 5G scheduler (ATAWIA par. 59, fig. 8, NR network), the plurality of traffic arrival information is a plurality of PRB parameters in units of physical resource block (PRB) per transmission time intervals (TTIs) (MUKHOPADHYAY, section 1, page 1 left column, PRBs…in each and every TTI).

Regarding claim 5, 21, MUKHOPADHYAY teaches the method as claimed in claim 1, wherein the second time interval is an immediate next time interval of the first time interval (section 3.2.1, (t+1)th TTI).

Regarding claim 6, 22, MUKHOPADHYAY teaches the method as claimed in claim 1, wherein the one or more average deficit value for the first time interval (section 3.2.1), is determined by at least one of: 
subtracting at least one used PRBs from at least one allocated physical resource block (PRB) over a predetermined time duration (section 3.3, “subtracting the number of bytes that will transmitted by UE I due the allocation obtained in the current iteration”; section 1, prb), 
subtracting at least one needed PRBs from the at least one allocated physical resource block (PRB) over a predetermined time duration (section 3.3, “subtracting the number of bytes that will transmitted by UE I due the allocation obtained in the current iteration”; section 1, prb).
However, MUKHOPADHYAY does not teach from each of the type one network scheduler and the type two network scheduler.
	But, ATAWIA et al. (US 20220256551) in a similar or same field of endeavor teaches from each of the type one network scheduler and the type two network scheduler (par. 87, 94, 95, 98, 150, allocated based on the maximum allowed spectrum for each scheduler in each RAT).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by ATAWIA in the system of MUKHOPADHYAY to schedule with multiple RATs.
The motivation would have been to provide carrier aggregation and improve the bandwidth throughput. 

Regarding claim 7, 23, MUKHOPADHYAY teaches the method as claimed in claim 1, further comprising: 
allocating the at least one PRB, wherein the one or more average deficit value for the first time interval, is determined by at least one of: subtracting at least one used PRBs from at least one allocated physical resource block (PRB) over a predetermined time duration, subtracting at least one needed PRBs from the at least one allocated physical resource block (PRB) over a predetermined time duration (section 3. C, page 6 left column, “packets to be dropped” metric for TTI or the PRBs for the packets is subtract from the allocated or used PRBs; section 1, page 1 right column, PRBs).
However, MUKHOPADHYAY does not teach receiving, by the first controller from the second controller, the dynamic spectrum sharing (DSS) policy configuration message for bandwidth allocation proportion to the type one network scheduler and the type two network scheduler; and allocating, to each of the type one network scheduler and the type two network scheduler, the at least one PRB based on the DSS policy configuration message, wherein the prbs for the first time interval, from each of the type one network scheduler and the type two network scheduler.
But, ATAWIA et al. (US 20220256551) in a similar or same field of endeavor teaches teaches receiving, by the first controller from the second controller (par. 150, configuration information, of both schedulers 57 can be transferred to and stored in a remote server residing in the cloud network which can then interact with the controller 24), the dynamic spectrum sharing (DSS) policy configuration message for bandwidth allocation proportion to the type one network scheduler and the type two network scheduler (par. 77, 94, 95, 98, 150, configuration information including the maximum allowed spectrum for allocating the shared spectrum); and 
allocating, to each of the type one network scheduler and the type two network scheduler, the at least one PRB based on the DSS policy configuration message (par. 87, 94, 95, 98, 150, allocated based on the maximum allowed spectrum for each scheduler in each RAT), wherein the prbs for the first time interval, from each of the type one network scheduler and the type two network scheduler (par. 87, 94, 95, 98, 150, allocated based on the maximum allowed spectrum for each scheduler in each RAT).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by ATAWIA in the system of MUKHOPADHYAY to schedule with multiple RATs.
The motivation would have been to provide carrier aggregation and improve the bandwidth throughput. 

Regarding claim 9, 25, ATAWIA et al. (US 20220256551) teaches the method as claimed in claim 1, wherein the at least one physical resource block during the second time interval, assigned to each of the type one network scheduler and the type two network scheduler, are orthogonal to each other (par. 83, 118, the first and second OFDM symbols are on one of a shared subcarrier and different subcarriers).

Regarding claim 10, 26, MUKHOPADHYAY teaches the method as claimed in claim 1, wherein the one or more traffic arrival information for the second time interval is a next traffic arrival information, the first time interval is the first one or more transmission time intervals(TTIs) for the one or more traffic arrival information, the second time interval is the next TTIs (section 3.2.1, “in order to ensure the these users get higher priority in the subsequent TTIs, the number of bytes that are dropped at the end of the current TTI will be added to the obtained Ki for the ensuing TTI. For long term fairness enforcement, this packet drop history can be recorded for a window of the past n TTIs and the sum can be used in the (n+1)th TTI”, which is indicating the average of the packet drop or deficit value), wherein the next traffic arrival information for the next TTIs is estimated by at least one of: a geometric smoothing, a linear regression and a prediction analysis, of the received one or more traffic arrival information in unit of PRB per TTIs ((section 3.2.1, “in order to ensure the these users get higher priority in the subsequent TTIs, the number of bytes that are dropped at the end of the current TTI will be added to the obtained Ki for the ensuing TTI. For long term fairness enforcement, this packet drop history can be recorded for a window of the past n TTIs and the sum can be used in the (n+1)th TTI”, which is indicating prediction analysis).

Regarding claim 11, 27, MUKHOPADHYAY teaches the method as claimed in claim 1, wherein the one or more average deficit value, each for the first time interval and the second time interval, is at least one of: positive value, zero value and negative value ((section 3.2.1, “in order to ensure the these users get higher priority in the subsequent TTIs, the number of bytes that are dropped at the end of the current TTI will be added to the obtained Ki for the ensuing TTI. For long term fairness enforcement, this packet drop history can be recorded for a window of the past n TTIs and the sum can be used in the (n+1)th TTI”, which is indicating the average of the packet drop or deficit value)).

Regarding claim 13, 29, MUKHOPADHYAY teaches the method as claimed in claim 1, wherein the first time interval is at least a first one or more transmission time intervals(TTIs) for the one or more traffic arrival information (section 3.2.1, “in order to ensure the these users get higher priority in the subsequent TTIs, the number of bytes that are dropped at the end of the current TTI will be added to the obtained Ki for the ensuing TTI. For long term fairness enforcement, this packet drop history can be recorded for a window of the past n TTIs and the sum can be used in the (n+1)th TTI”, which is indicating the average of the packet drop or deficit value), the second time interval is at least a second one or more transmission time intervals (TTIs), wherein the second one or more TTIs are the next TTIs for the one or more traffic arrival information (section 3.2.1, “in order to ensure the these users get higher priority in the subsequent TTIs, the number of bytes that are dropped at the end of the current TTI will be added to the obtained Ki for the ensuing TTI. For long term fairness enforcement, this packet drop history can be recorded for a window of the past n TTIs and the sum can be used in the (n+1)th TTI”, which is indicating the average of the packet drop or deficit value), wherein the next average deficit for the next TTIs is estimated by at least one of: the geometric smoothing, the linear regression and the prediction analysis, of the received one or more average deficit value (section 3.2.1, “in order to ensure the these users get higher priority in the subsequent TTIs, the number of bytes that are dropped at the end of the current TTI will be added to the obtained Ki for the ensuing TTI. For long term fairness enforcement, this packet drop history can be recorded for a window of the past n TTIs and the sum can be used in the (n+1)th TTI”, which is indicating the average of the packet drop or deficit value).
But, ATAWIA et al. (US 20220256551) in a similar or same field of endeavor teaches each from the type one network scheduler and the type two network scheduler (par. 87, 94, 95, 98, 150, allocated based on the maximum allowed spectrum for each scheduler in each RAT).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by ATAWIA in the system of MUKHOPADHYAY to schedule with multiple RATs.
The motivation would have been to provide carrier aggregation and improve the bandwidth throughput. 

Regarding claim 15, 31, ATAWIA et al. (US 20220256551) teaches the method as claimed in claim 1, wherein the allocation of the at least one PRB to each of the type one network scheduler and the type two network scheduler is proportional to the computed forecast allocation (par. 83, 118).

Regarding claim 16, 32, MUKHOPADHYAY teaches the method as claimed in claim 1, wherein the wireless communication system includes at least one of: the O-RAN architecture system, a fifth generation communication system, an LTE (Long Term Evolution) communication system, a UMTS (Universal Mobile Telecommunications Service) communication system and a GERAN/GSM (GSM EDGE Radio Access Network/ Global System for Mobile Communications) communication system (section 1, LTE).

Claim(s) 8, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over MUKHOPADHYAY et al. (“Low Complexity Fair Scheduling in LTE Uplink Involving Different Traffic Classes”) and ATAWIA et al. (US 20220256551 supported by provisional app. 62881030 filed on 07/31/2019) as applied to claim 1, 17 above, and further in view of AKHTAR et al. (US 20220295309 as supported by provisional app. 62899246 filed on 09/12/2019).

Regarding claim 8, 24, MUKHOPADHYAY does not teach the method as claimed in claim 1, wherein the wireless communication system is an open-radio access network (0-RAN) architecture system, wherein the O-RAN architecture system includes the non-real-time RAN intelligent controller, the near real- time RAN intelligent controller and a plurality of components, wherein the plurality of components is at least one of: disaggregated, reprogrammable and vendor independent, wherein the near real-time RAN intelligent controller comprises vendor independent APIs (Application programming interfaces), wherein the near real-time RAN intelligent controller is the first controller.
But, AKHTAR et al. (US 20220295309) in a similar or same field of endeavor teaches wherein the wireless communication system is an open-radio access network (0-RAN) architecture system (fig. 1), wherein the O-RAN architecture system includes the non-real-time RAN intelligent controller (fig. 1), the near real- time RAN intelligent controller and a plurality of components (fig. 1), wherein the plurality of components is at least one of: disaggregated, reprogrammable and vendor independent, wherein the near real-time RAN intelligent controller comprises vendor independent APIs (Application programming interfaces) (fig. 1), wherein the near real-time RAN intelligent controller is the first controller (fig. 1).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by ATAWIA in the system of MUKHOPADHYAY and ATAWIA to operate in the O-RAN architecture.
The motivation would have been to provide structuring and standardize the design and make the implementing easier. 


Allowable Subject Matter
Claims 12, 14, 28, 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
QUADIR et al. (US 20220124750) teaches estimates an uplink resource need f( ... ) and a downlink resource need g( . . . ) for a future Transmission Time Interval i based on resource metrics from one or more previous Transmission Time Intervals (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        09/22/2022